UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 04/30/17 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Global Dynamic Bond Fund Dreyfus Global Real Return Fund Dreyfus Total Emerging Markets Fund Dynamic Total Return Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Global Dynamic Bond Fund SEMIANNUAL REPORT April 30, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Futures 13 Statement of Forward Foreign Currency Exchange Contracts 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 20 Notes to Financial Statements 24 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements 38 FOR MORE INFORMATION Back Cover Dreyfus Global Dynamic Bond Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Global Dynamic Bond Fund, covering the six-month period from November 1, 2016 through April 30, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but higher-quality bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After giving back a portion of their previous gains due to uncertainty in advance of U.S. elections, equity markets rallied to a series of new highs in the wake of the election’s unexpected outcome as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. Generally strong economic data and corporate earnings continued to support stock prices over the first four months of 2017. In the bond market, yields of U.S. government securities moved higher and prices fell in response to two short-term interest-rate hikes and rising longer-term rates, while lower-rated corporate-backed bonds continued to advance in anticipation of a more business-friendly market environment. Some asset classes and industry groups seem likely to continue to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation May 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from November 1, 2016 through April 30, 2017, as provided by portfolio managers Paul Brain, Howard Cunningham, and Parmeshwar Chadha, of Newton Investment Management (North America) Limited, Sub-Investment Adviser Market and Fund Performance Overview For the six-month period ended April 30, 2017, Dreyfus Global Dynamic Bond Fund’s Class A shares produced a total return of 1.10%, Class C shares returned 0.67%, Class I shares returned 1.15%, and Class Y shares returned 1.25%. 1 In comparison, the fund’s benchmark, the Citi U.S. One-Month Treasury Bill Index (the “Index”), produced a total return of 0.22% for the same period. 2 The fund produced a positive absolute return over the reporting period against a volatile market backdrop, which was characterized by rising developed-market political risks and U.S. monetary tightening. As of December 2, 2016, Parmeshwar Chadha became a co-primary portfolio manager of the fund. The Fund’s Investment Approach The fund seeks total return (consisting of income and capital appreciation). To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in bonds and other instruments that provide investment exposure to global bond markets, including developed and emerging capital markets. We employ a dynamic, benchmark-unconstrained approach in allocating the fund’s assets globally, among government bonds, emerging market sovereign debt, investment-grade and high-yield corporate instruments, and currencies. We combine a top-down approach, emphasizing global economic trends and current investment themes, with bottom-up security selection based on fundamental research to allocate the fund’s investments. In choosing investments, we consider key trends in global economic variables, investment themes, relative valuations of debt securities and cash, long-term trends in currency movements, and company fundamentals. Economic and Political Factors Drove Market Performance Global bond markets proved volatile over the reporting period in response to several political and economic developments. Most notably, political risks increased in Europe and the United States, and the Federal Reserve Board (the “Fed”) twice raised short-term interest rates. In November 2016, financial markets reacted with surprise to the latest electoral rejection of the developed-market political and economic status quo as evidenced by the unexpected outcome of the U.S. presidential election. Markets reacted with wide swings in bond yields, stock prices, and currency values. Meanwhile, the Fed compounded bond investors’ bearish sentiment by coupling its December rate increase with less stimulative policy projections amid solid U.S. job creation and robust business and consumer confidence. The Fed raised rates again in March. Meanwhile, other major central banks left their accommodative monetary policies unchanged, as global growth showed signs of modest momentum (not least in China), and inflationary pressures increased with a bounce in commodity prices. Fund Strategies Supported Positive Absolute Returns The fund lost a degree of value early in the period following the U.S. election. Government bond holdings, particularly U.S. Treasury securities, proved to be a significant drag on performance as yields rose sharply in response to expectations of greater fiscal stimulus and monetary tightening under the new U.S. administration. However, the fund’s bias towards Treasury Inflation-Protected Securities (“TIPS”) helped limit losses, and the use of futures contracts also helped mitigate some of the bond market sell-off. With underlying yields rising, investment-grade corporate-backed bonds and emerging- 3 DISCUSSION OF FUND PERFORMANCE (continued) market sovereign bonds also produced negative returns. In contrast, high-yield bonds performed strongly as spreads tightened amid expectations of greater economic growth. The fund’s performance recovered over the first four months of 2017, enabling it to outperform the Index. Government bond yields stabilized, global growth expectations remained upbeat, and U.S. policy anxieties eased, allowing holdings of government and corporate-backed bonds to generate positive absolute returns for the reporting period overall. Investment-grade credits made a particularly positive contribution to relative performance, aided by stable yield spreads. Developed and emerging-market sovereign bonds also boosted relative results, as U.S. Treasury yields edged lower and emerging-market spreads continued to tighten. The fund’s currency strategy boosted returns further during the reporting period. Long U.S.-dollar exposure in late 2016 enabled the fund to benefit from rising rate differentials versus other developed markets, while short positions in the Turkish lira and, later, the South African rand proved effective. We modestly trimmed the fund’s average duration over the reporting period. Positioned for a Rising Rate Environment In our view, stable global economic growth, robust U.S. labor markets, and positive purchasing managers’ indices remain supportive of higher-yielding but more volatile assets, rendering U.S. Treasuries vulnerable to softer investor demand, amid continued Fed tightening. Nonetheless, early signs of economic weakness (such as auto loan and bank lending deterioration) and a recalibration of reform prospects under the new U.S. administration, warrant the retention of some U.S.-dollar duration. Meanwhile, stronger Eurozone growth and the prospect of European Central Bank “tapering” should support the euro against the U.S. dollar. May 15, 2017 Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. The use of leverage may magnify the fund’s gains or losses. For derivatives with a leveraging component, adverse changes in the value or level of the underlying asset can result in a loss that is much greater than the original investment in the derivative. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and Class Y shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2018, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the returns would have been lower. 2 Source: Lipper Inc. — The Citi U.S. One-Month Treasury Bill Index consists of the last one-month Treasury bill month-end rates. The Citi U.S. One-Month Treasury Bill Index measures return equivalents of yield averages. The instruments are not marked to market. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Dynamic Bond Fund from November 1, 2016 to April 30, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ $ 1,021.32 $ † Expenses are equal to the fund’s annualized expense ratio of .95% for Class A, 1.70% for Class C, .70% for Class I and .70% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS April 30, 2017 (Unaudited) Bonds and Notes - 90.7% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Consumer Discretionary - 6.4% Bertelsmann SE & Co., Jr. Sub. Notes EUR 3.50 4/23/75 200,000 b 216,186 Cablevision Systems, Sr. Unscd. Notes 8.63 9/15/17 53,000 54,524 CCO Holdings, Sr. Unscd. Notes 5.75 1/15/24 55,000 58,025 CPUK Finance, Scd. Notes GBP 7.00 2/28/42 100,000 136,441 CPUK Finance, Sr. Scd. Notes GBP 2.67 2/28/42 200,000 269,209 Daimler Finance North America, Gtd. Notes 1.88 1/11/18 300,000 300,305 DISH DBS, Gtd. Notes 4.63 7/15/17 140,000 140,875 Dollar General, Sr. Unscd. Notes 3.25 4/15/23 99,000 100,343 Dollar General, Sr. Unscd. Notes 4.15 11/1/25 133,000 138,857 DR Horton, Gtd. Notes 4.75 5/15/17 55,000 55,057 EI Group, First Mortgage Bonds GBP 6.50 12/6/18 16,000 22,376 Enterprise Inns, First Mortgage Bonds GBP 6.38 2/15/22 100,000 139,907 John Lewis, Sr. Unscd. Notes GBP 8.38 4/8/19 175,000 256,738 KFC & Pizza Hut Holdings, Gtd. Notes 5.00 6/1/24 107,000 110,745 Mitchells & Butlers Finance, Asset-Backed Bonds, Ser. B2 GBP 6.01 12/15/28 177,809 b 276,504 Motability Operations Group, Gtd. Notes EUR 1.63 6/9/23 200,000 231,274 Unitymedia Hessen, Sr. Scd. Bonds EUR 6.25 1/15/29 100,000 124,572 Volkswagen International Finance, Gtd. Bonds EUR 1.13 10/2/23 100,000 109,826 Consumer Staples - 4.0% Anheuser-Busch InBev, Gtd. Notes GBP 6.50 6/23/17 110,000 143,612 Anheuser-Busch InBev, Gtd. Notes EUR 0.88 3/17/22 110,000 123,468 Anheuser-Busch InBev Finance, Gtd. Notes 1.90 2/1/19 130,000 130,353 Coca-Cola European Partners, Gtd. Notes EUR 0.75 2/24/22 210,000 232,139 Constellation Brands, Gtd. Notes 7.25 5/15/17 130,000 130,249 DS Services of America, Scd. Notes 10.00 9/1/21 170,000 c 183,175 Fomento Economico Mexicano, Sr. Unscd. Bonds EUR 1.75 3/20/23 207,000 230,832 6 Bonds and Notes - 90.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Consumer Staples - 4.0% (continued) PepsiCo, Sr. Unscd. Notes 1.41 7/17/17 218,000 b 218,170 PepsiCo, Sr. Unscd. Notes 1.55 5/2/19 134,000 133,874 Sigma Alimentos, Sr. Unscd. Notes 4.13 5/2/26 200,000 197,500 Energy - 2.3% BG Energy Capital, Gtd. Notes GBP 6.50 11/30/72 155,000 b 207,317 BP Capital Markets, Gtd. Notes GBP 4.33 12/10/18 100,000 137,083 BP Capital Markets, Gtd. Notes EUR 1.12 1/25/24 200,000 222,328 Petrobras Global Finance, Gtd. Notes 6.75 1/27/41 130,000 123,175 Shell International Finance, Gtd. Notes 1.48 5/11/20 287,000 b 289,144 Financials - 18.6% Allied Irish Banks, Sr. Unscd. Notes EUR 2.75 4/16/19 100,000 114,480 Aquarius & Investments, Jr. Sub. Notes 8.25 9/29/49 200,000 b 214,834 Arsenal Securities, Sr. Scd. Bonds, Ser. A1 GBP 5.14 9/1/29 33,511 49,793 Banco Bilbao Vizcaya Argentaria, Sub. Notes EUR 3.50 2/10/27 200,000 232,407 Bank Nederlandse Gemeenten, Sr. Unscd. Notes 1.32 5/15/18 200,000 b 200,619 Bank of England, Sr. Unscd. Notes 1.25 3/14/19 410,000 408,241 Citigroup, Sr. Unscd. Notes 2.03 6/7/19 76,000 b 76,528 Citigroup, Sub. Notes 5.50 9/13/25 240,000 265,557 Close Brothers Finance, Gtd. Notes GBP 3.88 6/27/21 200,000 284,515 Close Brothers Finance, Gtd. Notes GBP 2.75 10/19/26 141,000 190,412 Commonwealth Bank of Australia, Covered Bonds 2.13 7/22/20 250,000 249,985 Coventry Building Society, Covered Bonds GBP 0.64 3/17/20 100,000 b 129,869 Coventry Building Society, Jr. Sub. Bonds GBP 6.38 12/29/49 200,000 b 260,347 Coventry Building Society, Sr. Unscd. Notes EUR 2.50 11/18/20 200,000 233,527 Danske Bank, Sub. Notes GBP 5.38 9/29/21 90,000 b 123,293 Dexia Credit Local, Govt. Gtd. Notes 2.25 1/30/19 500,000 501,919 HSBC Bank, Sub. Notes GBP 5.38 11/4/30 45,000 b 70,327 HSBC Holdings, Sub. Notes GBP 6.38 10/18/22 150,000 b 198,215 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 90.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Financials - 18.6% (continued) JPMorgan Chase & Co., Sr. Unscd. Notes 2.38 10/29/20 163,000 b 166,428 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes NZD 4.00 1/30/20 250,000 176,657 Lloyds Bank, Jr. Sub. Notes EUR 13.00 1/29/49 66,000 103,974 Lloyds Banking Group, Jr. Sub. Bonds GBP 7.00 12/31/49 200,000 b 271,684 Nationwide Building Society, Covered Bonds GBP 0.54 7/17/17 100,000 b 129,570 Nationwide Building Society, Jr. Sub. Notes GBP 6.88 12/31/49 200,000 b 269,081 New Red Finance, Scd. Notes 6.00 4/1/22 109,000 c 113,905 New York Life Global Funding, Scd. Notes 1.70 9/14/21 280,000 272,768 Rabobank Nederland, Sr. Unscd. Notes AUD 7.25 4/20/18 250,000 196,225 Royal Bank of Canada, Covered Bonds 2.00 10/1/18 125,000 125,617 Royal Bank of Canada, Covered Bonds 1.88 2/5/20 280,000 279,067 Santander UK, Sub. Notes GBP 9.63 10/30/23 50,000 b 72,845 Silverback Finance,
